DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27 are pending.Claims 8-9 and 16-17 are withdrawn.
Claims 1-7, 10-15 and 18-27 are addressed on the merits herein.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites, “a athletic floor” in line 1 and it appears to be intended to recite, “an athletic floor.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 27, claim 27 recites, “the resilient pads” in lien 2 and in line 3.  There is insufficient antecedent basis for these limitations in the claims. It appears this language refers to “the left and right resilient pads” and will be interpreted as such.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 12-15, 18, 20, 22-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counihan (“Counihan 1”) (US 6,164,031) in view of Counihan (“Counihan 2”) (US 6,055,785) and Counihan (“Counihan 3”) (US 5,497,590).
Re claim 1, Counihan 1 discloses an athletic floor (Fig. 3a) resiliently retrofit to a worn athletic floor (Col 4 lines 13-16) and a ground substrate (10), the new athletic floor (Fig. 3A) comprising: 
a channel section (Clip A) connected to the supporting sleeper (as modified below), the channel section (A) comprising a top plate (see examiner comments; it is noted that features are cited in the examiner’s comments only on one side, however, because A is a mirror image on the other side, the same structural applies to each side in terms of the claimed “left” and “right” features) located between and connected to (Fig. 3a)  each of a left vertical side wall (see examiner comments) spaced apart from a right vertical side wall (see examiner comments); 
the left vertical side wall (see examiner comments) including a left horizontal flange (see examiner comments) extending outward from the top plate (see examiner comments) and the right vertical side wall (see examiner comments) including a right horizontal flange (see examiner comments) extending outward from the top plate (see examiner comments); 
a left resilient pad (18 on the left) resting on (indirectly, as no contact is required) the left horizontal flange (see examiner comments) and a right resilient pad (18 on the right) resting on (indirectly, as no contact is required) the right horizontal flange (see examiner comments); and, 
a floor (15) resting on the left resilient pad (18) and the right resilient pad (18) and spaced from the top plate (see examiner comments) a first distance in a first resilient compression condition (Fig. 3a),

However, Counihan 2 discloses the channel section (40) connected to supporting sleeper (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the new athletic floor of Counihan 1 with the channel section connected to supporting sleeper as disclosed by Counihan 2 in order to better support the flooring and to prevent warping and mold growth, all known benefits of using sleepers in flooring systems, as sleepers are very well known and common in the art.  
In addition, Counihan 3 discloses the left and right resilient pads (Counihan 1: 18, Counihan 3: 52, Col 3 line 59-60) positioned over (Counihan 3: Fig. 3) the left and right horizontal flanges (Counihan 1: see examiner comments, Counihan 3: 36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the new athletic floor of Counihan 1 with the left and right resilient pads positioned over the left and right horizontal flanges as disclosed by Counihan 3 in order to better hollow sounds and to provide more support by removing dead spots (Col 3 lien 36-45).  In addition, it is noted that although it would be obvious to provide 18 of Counihan 1 above the flanges for the reason cited in Counihan 3, it is also obvious, for the same reasons, to provide Counihan 3: 52 on the flanges of Counihan 1, in addition to 18, for the reasons stated above.    
Re claim 2, Counihan 1 as modified discloses the athletic floor of claim 1, Counihan 2 discloses wherein each vertical side wall (vertical sidewalls of 40) is located outward from (Fig. 2) the supporting sleeper (14). 
Re claim 3, Counihan 1 as modified discloses the athletic floor of claim 1, Counihan 2 discloses 2, wherein and a gap (between the vertical walls of 40 and 14) separates each vertical side wall (vertical wall of 40) from the supporting sleeper (14).
Re claim 4, Counihan 1 as modified discloses the athletic floor of claim 1, wherein each vertical side wall (see examiner comments) extends toward (vertically) the ground substrate (10).
Re claim 5, Counihan 1 as modified discloses the athletic floor of claim 1, wherein at least one of the left horizontal flange (see examiner comments) and the right horizontal flange (see examiner comments) including a flange end stop (the actual end of the flange identified) to define a horizontal flange channel (above the flange identified in the examiner comments; it is noted that the stop is not claimed as a flange extending in any particular orientation.  The end of a structure may be considered a “stop”).
Re claim 6, 
Re claim 7, Counihan 1 as modified discloses the athletic floor of claim 1, wherein the new floor (Fig. 3a) comprising a subfloor (12) sitting underneath and connected to a floor surface (surface of 15).
Re claim 10, Counihan 1 as modified discloses the athletic floor of claim 1, wherein the new floor (15) is spaced from the top plate (see examiner comments) a second distance in a second resilient compression condition such that the second distance is less than the first distance (Col 4 line 47-56 discloses compression of 18.  There must be a non-compressive state, and a fully compressed state.  Any stated between fully compresses and non-compressed is a second compression state at a second distance less than the first distance) as the left resilient pad (left 18) and the right resilient pad (right 18) are further compressed in response to compressive forces applied to the floor (15).
Re claim 12, Counihan 1 as modified discloses comprising the athletic floor system of claim 1, comprising a athletic floor system (Fig. 3a), including: a plurality of channel sections (A) connected to a plurality of respective and separated supporting sleepers (Counihan 2: 14); a plurality of left resilient pads (left 18) and a plurality of right resilient pads (18), each resilient pad (18) resting on (indirectly) a respective horizontal flange (see examiner comments); and, the new floor (15) resting on the plurality of left resilient pads (18) and the plurality of right resilient pads (18) and spaced from a plurality of top plates (see examiner comments) a first distance in a first resilient compression condition (Col 4 line 47-56 discloses compression of 18).
Re claim 13, Counihan 1 as modified discloses the athletic floor of claim 12, wherein the floor (15) is spaced from the plurality of top plates (see examiner 
Re claim 14, Counihan 1 discloses a athletic floor (Fig. 3a) resiliently retrofit to a worn athletic floor (Col 4 lines 13-16) to have additional wear life (Fig. 3a), the worn athletic floor comprising a ground substrate (10), comprising: 
a channel section (Clip A) connected to the supporting sleeper (as modified below), the channel section (A) comprising a top plate (see examiner comments; it is noted that features are cited in the examiner’s comments only on one side, however, because A is a mirror image on the other side, the same structural applies to each side in terms of the claimed “left” and “right” features) including a left horizontal flange (see examiner comments) extending outward from the top plate (see examiner comments) and a right horizontal flange (see examiner comments) extending outward from the top plate (see examiner comments); 
a left resilient pad (18 on the left) resting on (indirectly, as no contact is required) the left horizontal flange (see examiner comments) and a right resilient pad (18 on the right) resting on (indirectly, as no contact is required) the right horizontal flange (see examiner comments); and, 

the left and right resilient pads (18) compressed a first distance ((Col 4 line 47-56 discloses compression of 18) in a first resilient compression condition (Fig. 3a),
but fails to disclose the channel section connected to supporting sleeper and the left and right resilient pads positioned over the left and right horizontal flanges.  
However, Counihan 2 discloses the channel section (40) connected to supporting sleeper (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Counihan 1 with the channel section connected to supporting sleeper as disclosed by Counihan 2 in order to better support the flooring and to prevent warping and mold growth, all known benefits of using sleepers in flooring systems, as sleepers are very well known and common in the art.  
In addition, Counihan 3 discloses the left and right resilient pads (Counihan 1: 18, Counihan 3: 52, Col 3 line 59-60) positioned over (Counihan 3: Fig. 3) the left and right horizontal flanges (Counihan 1: see examiner comments, Counihan 3: 36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the new athletic floor of Counihan 1 with the left and right resilient pads positioned over the left and right horizontal flanges as disclosed by Counihan 3 in order to better hollow sounds and to provide more support by removing dead spots (Col 3 lien 36-45).  In addition, it is noted that although it would be obvious to provide 18 of Counihan 1 above the flanges for the reason cited 
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the floor of Counihan 1 to be used in a method in order to provide a final product, as is the normal and logical manner of use/assembly. 
Re claim 15, Counihan 1 as modified discloses the method of claim 14, further comprising the step removing the worn athletic floor portion (claim 22 discloses replacing a floor, which necessarily required removal first) before doing the step connecting the channel section (A) to the supporting sleeper (Counihan 2: 14).
Re claim 18, Counihan 1 as modified discloses the method of claim 14, further comprising compressing the left and right resilient pads (18) a second distance in response to a second resilient compression condition such that the second distance is less than the first distance (Col 4 line 47-56 discloses compression of 18.  There must be a non-compressive state, and a fully compressed state.  Any stated between fully compresses and non-compressed is a second compression state at a second distance less than the first distance) in response to compressive forces applied to the floor (15).
Re claim 20, Counihan 1 as modified discloses the method of claim 18, further comprising returning the pads (18) to the first distance by removing the second resilient compression condition (by removing the force of the compression outlined in Col 4 lines 47-56, the pads, as they are resilient, would return to the first compressed condition).
Re claim 22, Counihan 1 as modified discloses the method of claim 14, further comprising spacing the left and right resilient pads (18) from the supporting sleeper (18 
Re claim 23, Counihan 1 as modified discloses the method of claim 14, further comprising locating at least a bottom portion (bottom of 18) of the left and right resilient pads (18) below an imaginary horizontal plane (18 is shown below the top of 40, and if 40 were replaced by the sleepers of Counihan 2, they would be placed in the positioned claimed) defined by a top surface (top of 40) of the supporting sleeper (Counihan: 14).
Re claim 25, Counihan 1 as modified discloses the method of claim 14, but fails to disclose wherein the steps are performed in the following order one after the other: removing the worn athletic floor portion, connecting the channel section, resting the left resilient pad and the right resilient pad on respective horizontal flanges, locating a floor, and compressing the left resilient pad and the right resilient pad.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of Counihan 1 wherein the steps are performed in the following order one after the other: removing a worn athletic floor portion, connecting a channel section, resting a left resilient pad and a right resilient pad on respective horizontal flanges, locating a new floor, and compressing the left resilient pad and the right resilient pad in order to efficiently and effectively use the floor, as arranging in a different order may not result in a functioning floor, and this order is the normal and logical order of assembly.  In addition, selection of the order of performing process steps has been held as within the level of ordinary skill in the art absent new or unexpected results.  In re Gibson
Re claim 26, Counihan 1 discloses an athletic floor (Fig. 3a) resiliently retrofit to a worn athletic floor (Col 4 lines 13-16) and a ground substrate (10), the new athletic floor (Fig. 3A) comprising: 
a channel section (Clip A) connected to the supporting sleeper (as modified below), the channel section (A) comprising a top plate (see examiner comments; it is noted that features are cited in the examiner’s comments only on one side, however, because A is a mirror image on the other side, the same structural applies to each side in terms of the claimed “left” and “right” features) located between and connected to (Fig. 3a)  each of a left vertical side wall (see examiner comments) spaced apart from a right vertical side wall (see examiner comments); 
the left vertical side wall (see examiner comments) including a left horizontal flange (see examiner comments) extending outward from the top plate (see examiner comments) and the right vertical side wall (see examiner comments) including a right horizontal flange (see examiner comments) extending outward from the top plate (see examiner comments); 
a floor (15) located over (Fig. 3a) and resting on (indirectly) a left resilient pad (18) and a right resilient pad (18), the floor (15) is spaced from the top plate (see examiner comments) a first distance (Fig. 3a, Fig. 3b) in a first resilient compression condition (Fig. 3a-3b),
but fails to disclose the channel section connected to supporting sleeper, wherein the left resilient pad is located between the left horizontal flange and the floor and the right resilient pad is located between the right horizontal flange and the floor.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the new athletic floor of Counihan 1 with the channel section connected to supporting sleeper as disclosed by Counihan 2 in order to better support the flooring and to prevent warping and mold growth, all known benefits of using sleepers in flooring systems, as sleepers are very well known and common in the art.  
In addition, Counihan 3 discloses wherein the left resilient pad (Counihan 1: 18, Counihan 3: 52, Col 3 line 59-60) is located between (Counihan 3: Fig. 3) the left horizontal flange (Counihan 1: see examiner comments, Counihan 3: 36) and the floor (Counihan 3: 12) and the right resilient pad (Counihan 1: 18, Counihan 3: 52, Col 3 line 59-60) is located between the right horizontal flange (Counihan 1: see examiner comments, Counihan 3: 36) and the floor (Counihan 3: 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the new athletic floor of Counihan 1 wherein the left resilient pad is located between the left horizontal flange and the floor and the right resilient pad is located between the right horizontal flange and the floor as disclosed by Counihan 3 in order to better hollow sounds and to provide more support by removing dead spots (Col 3 lien 36-45).  In addition, it is noted that although it would be obvious to provide 18 of Counihan 1 above the flanges for the reason cited in Counihan 3, it is also obvious, for the same reasons, to provide Counihan 3: 52 on the flanges of Counihan 1, in addition to 18, for the reasons stated above.    
Allowable Subject Matter
Claims 11, 19, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner Comments
    PNG
    media_image1.png
    596
    790
    media_image1.png
    Greyscale





Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.  Applicant argues the amended language of claim 1.  This new feature is addressed (and explained) in the above. Applicant argues that neither reference can be modified to obtain this new features. An explanation of how / why this feature could be incorporated into Counihan 1 is also in the above.  
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635